                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 JOHN DOE,
      Plaintiff,

         v.                                              No. 3:15-cv-160 (VAB)

 HOTCHKISS SCHOOL,
     Defendant.


                     RULING ON MOTION FOR RECONSIDERATION

       On February 5, 2015, John Doe sued The Hotchkiss School (“Defendant” or “Hotchkiss”)

for negligence, recklessness, intentional infliction of emotional distress, negligent infliction of

emotional distress, and breach of fiduciary duty related to alleged sexual abuse while he attended

Hotchkiss. Complaint, ECF No. 1.

       On March 8, 2019, the Court ruled on Hotchkiss’s motion for summary judgment,

dismissing the intentional infliction of emotional distress claim but allowing all other claims to

proceed to trial. Order Granting in Part and Denying in Part Hotchkiss’s Motion for Summary

Judgment, ECF No. 296.

       On March 15, 2019, Hotchkiss moved for reconsideration on the Court’s breach of

fiduciary duty finding. Motion for Reconsideration, ECF No. 302.

       On April 4, 2019, John Doe filed a memorandum in opposition to Hotchkiss’s

reconsideration motion. Memorandum in Opposition to Motion for Reconsideration, ECF

No. 305.

       On April 17, 2019, Hotchkiss filed a reply brief supporting its motion for reconsideration.

Reply to Response, ECF No. 306.

       For the following reasons, the Court DENIES the motion for reconsideration.

                                                  1
I.     STANDARD OF REVIEW

       Rule 59(e) of the Federal Rules of Civil Procedure allows a party to move to “alter or

amend a judgment” no later than 28 days after the entry of the judgment. Courts consider a

motion made under Rule 59(e) of the Federal Rules of Civil Procedure a motion for

reconsideration. See Krohn v. N.Y. City Police Dep’t., 341 F.3d 177, 179 (2d Cir. 2003) (noting

that a party timely filed for reconsideration under Fed R. Civ. P. 59(e)). “The standard for

granting [a motion for reconsideration] is strict, and reconsideration will generally be denied

unless the moving party can point to controlling decisions or data that the court overlooked—

maters, in other words, that might reasonably be expected to alter the conclusion reached by the

court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); Lora v. O’Heaney, 602

F.3d 106, 111 (2d Cir. 2010).

II.    DISCUSSION

       A motion for reconsideration should be granted only where the defendant identifies “an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956

F.2d 1245, 1255 (2d Cir. 1992) (internal citations omitted); Kolel Bell Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013).

       Here, neither the law nor facts have changed since the Court’s ruling denying Hotchkiss’s

summary judgment motion regarding the breach of fiduciary duty claim. As a result, Hotchkiss

must identify a clear error on the part of the Court for its motion to succeed.

       Hotchkiss argues that the Court overlooked decisions that it expects would alter its

conclusion on the breach of fiduciary duty claim. Memorandum of Law in Support of Hotchkiss

School’s Motion for Reconsideration, ECF No. 303, at 3. Hotchkiss’s core argument is that the



                                                  2
Court found that the fiduciary relationship in this case was based on the duty of the care of

negligence, not the loyalty and honesty of a fiduciary duty claim. Id. According to Hotchkiss, the

Court must find fraud, self-dealing, or a conflict of interest for there to be a fiduciary duty. Id.

at 3, 6.

           Hotchkiss relies on three arguments. First Hotchkiss relies on Sherwood v. Danbury

Hosp., 278 Conn. 163, 196 (2006) to support its claim that fraud, self-dealing, or a conflict of

interest is necessary for a breach of fiduciary duty. Second, Hotchkiss relies on Golek v. Saint

Mary’s Hosp., Inc., 133 Conn. App. 182, 198 (2012), Pawloski v. Delta Sigma Phi, No.

CV030484661S, 2009 Conn. Super. LEXIS 170, at *17 (Conn. Super Ct. Jan. 23, 2009)), and

Knelman v. Middlebury College, 570 F. App’x 66 (2d Cir. 2014) (summary order) to support the

proposition that colleges do not have a special relationship with their students. Third, Hotchkiss

relies on Judge Arterton’s conclusions in Bass v. Miss Porter’s Sch., 738 F. Supp. 2d 307 (D.

Conn. 2010) and Brownville v. Indian Mtn. Sch., No. 3:14-cv-1472 (JBA), 2017 U.S. Dist.

LEXIS 139891 (D. Conn. Aug. 29, 2017) to support the proposition that Connecticut had not yet

found a breach of fiduciary duty in the school context and that Connecticut courts had not yet

established a per se rule for a fiduciary relationship. Id. at 3–6.

           In response, John Doe argues that Hotchkiss has not introduced anything new and the

Court has not made a legal error. Plaintiff’s Opposition to Hotchkiss’s Motion for

Reconsideration, ECF No. 305, at 2. Mr. Doe argues that the Connecticut Supreme Court refused

to set per se limitations on a fiduciary relationship—but relies on whether there is a duty creates

an obligation to act for the benefit of another. Id. at 3–4. Mr. Doe also argues that there can be a

fiduciary relationship based on an individual student-teacher relationship and the school-

sanctioned dormitory supervisory conduct of Roy Smith and academic requirement that students



                                                   3
meet with Roy Smith at his private apartment for feedback about their assignments both

contributed to the fiduciary relationship. Id. at 5. John Doe also argues that the cases cited by

Hotchkiss are inapposite to the case here. Id. at 7–10. Finally, John Doe argues that the Court

properly held that the fiduciary relationship was based on a duty of honesty and loyalty, not a

duty of care. Id. at 11.

         In reply, Hotchkiss argues that the Court overlooked relevant Connecticut case law

regarding fiduciary duty. Reply Memorandum of Law in Support of its Motion for

Reconsideration, ECF No. 306, at 1. Hotchkiss then notes that the Court did not mention some

recent cases dealing with fiduciary duty, nor did John Doe submit evidence that Hotchkiss

encouraged sexual abuse within the special relationships between John Doe and his abusers that

it encouraged. Id. at 2–4.

         The Court disagrees.

         First, the Court has already considered Hotchkiss’s argument related to Sherwood, Bass,

Pawloski, and Brownville. In its motion for summary judgment, Hotchkiss cited Sherwood for

the proposition that “a fiduciary duty is based not on the duty of care, but rather the duty of

loyalty and honesty” and that “a breach of fiduciary duty have involved fraud, self-dealing, or

conflict of interest.” Memorandum of Law in Support of Motion for Summary Judgment, ECF

No. 259, at 32, 34. Hotchkiss then cited Bass and Pawloski for the proposition that Connecticut

Courts have held that “schools do not owe fiduciary duties to their students.” Id. at 34 (emphasis

in original). Hotchkiss also cited Brownville in support of its fiduciary relationship argument. Id.

at 35.

         Accordingly, those are issues where Hotchkiss “party seeks solely to relitigate an issue

already decided.” Shrader, 70 F.3d at 257.



                                                  4
        Second, both Knelman and Golek are unhelpful for the same reason that Pawloski is not

helpful—because those cases involve adult college students, not overnight boarding school

students. See Pawlowski, 2009 WL 415667, at *5 (recognizing that “no special relationship

exists between a college and its own students because a college is not an insurer of the safety of

its students” and “recognition of a duty on the facts presented here would inevitably require the

university to restrict the private recreational activities of its students” (citation omitted));

Knelman, 570 F. App’x at 68 (noting that under Vermont Law, “[w]hile schools, colleges, and

educators assume the responsibility of educating their students, the law does not recognize the

existence of a special relationship for the purposes of a breach of fiduciary claim.”); Golek, 133

Conn. App. At 197–98 (holding that there was no “actual inference that a fiduciary relationship

existed between [the director of a hospital’s surgery program] and the [medical resident] while

the parties were negotiating the [medical resident]’s role in the surgical residency program”).

        Here, minors are left in the care of Hotchkiss in addition to—if not in lieu of—their

parents. Moreover, the Connecticut Supreme Court has stated that “[a] fiduciary or confidential

relationship is characterized by a unique degree of trust and confidence between the parties, one

of whom has superior knowledge, skill or expertise and is under a duty to represent the interests

of another . . . The superior position of the fiduciary or dominant party affords him great

opportunity for abuse of the confidence reposed in him.” Cadle Co. v. D’Addario, 268 Conn.

441, 455 (2004) (internal quotation marks omitted).

        Given that the Connecticut Supreme Court “ha[s] not, however, defined that relationship

‘in precise detail and in such a manner as to exclude new situations in which there is a justifiable

trust confided on one side and a resulting superiority and influence on the other,’” see Falls

Church Grp., Ltd. v. Tyler, Cooper and Alcorn, LLP, 281 Conn. 84, 108 (2007) (quoting Alaimo



                                                    5
v. Royer, 188 Conn. 36, 41 (1982)), the Court held that the fiduciary duty claim survived based

on the evidence presented at the summary judgment stage, see Ruling on Motion for Summary

Judgment, ECF No. 296, at 30–34.

       Third, the Court recognized each of the essential elements of a fiduciary relationship are

present in this case. Under Connecticut law, a “fiduciary or confidential relationship is

characterized by a unique degree of trust and confidence between the parties, one of whom has

superior knowledge, skill or expertise and is under a duty to represent the interests of the other.”

Biller Assocs. v. Peterken, 269 Conn. 716, 723 (2004) (quoting Hi-Ho Tower, Inc. v. Com-

Tronics, Inc., 255 Conn. 20, 38 (2000)).

       Here, the combination of Hotchkiss’s “dominant position, John Doe’s dependency as a

boarding school student, and the affirmative duty the school had to warn and protect John Doe

from foreseeable harm under Connecticut law,” see Ruling on Motion for Summary Judgment,

ECF No. 296, at 32, created a fiduciary relationship because “the law will imply fiduciary

responsibilities only where one party has a high degree of control over the property or subject

matter of another and the unsuspecting party has placed its trust and confidence in the other,”

Binder v. Windmill Mgmt., LLC, No. FSTX08CV106004435S, 2013 WL 593936, at *10 (Conn.

Super. Ct. Jan. 17, 2013).

       Accordingly, Hotchkiss has failed to raise any new information that would lead to a

finding of legal error. Instead, Hotchkiss has simply reiterated the same legal and factual

arguments the Court has already considered.

       The Court therefore DENIES Hotchkiss’s motion for reconsideration. See Shrader, 70

F.3d at 257 (finding that “a motion to reconsider should not be granted where the moving party

seeks solely to relitigate an issue already decided.”); Analytical Surveys, Inc. v. Tonga Partners,



                                                  6
L.P., 684 F.3d 36, 52 (2d Cir. 2012) (finding that a motion to reconsider “is not a vehicle for

relitigating old issues, presenting the case under new theories, securing a rehearing on the merits,

or otherwise taking a second bite at the apple.” (internal quotation marks omitted)).

III.   CONCLUSION

       For the foregoing reasons, the Court DENIES Hotchkiss’s motion for reconsideration.

       SO ORDERED at Bridgeport, Connecticut, this 23rd day of July 2019.

                                                      /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                 7
